         Case 3:21-cv-00100-MMD-WGC Document 14 Filed 03/10/21 Page 1 of 8


1    AARON D. FORD
       Attorney General
2    Craig A. Newby (Bar No. 8591)
       Deputy Solicitor General
3    Office of the Attorney General
     555 E. Washington Ave, Ste. 3900
4    Las Vegas, NV 89101
     (702) 486-3420 (phone)
5    (702) 486-3773 (fax)
     cnewby@ag.nv.gov
6
     Attorneys for Executive Defendants
7

8                         UNITED STATES DISTRICT COURT

9                                 DISTRICT OF NEVADA

10   SHAWN MEEHAN, an individual, JANINE Case No. 3:21-cv-00100-MMD-WGC
     HANSEN, and individual LYNN CHAPMAN,
11   an individual, MELISSA CLEMENT, an
     individual,
12                                                   EXECUTIVE DEFENDANTS’
                          Plaintiff,               OPPOSITION TO PRELIMINARY
13                                                 AND PERMANENT INJUNCTION
     vs.                                            AND DECLARATORY RELIEF,
14                                                 COUNTERMOTION TO DISMISS,
     STEPHEN F. SISOLAK, in his official               AND JOINDER TO THE
15   capacity as Governor of the state of Nevada,    LEGISLATURE’S PENDING
     AARON DARNELL FORD, in his official                     MOTION
16   capacity as the Attorney General of the State
     of Nevada, BRENDA ERDOES in her official
17   capacity as Head of the Legislative Counsel
     Bureau, NICOLE CANNIZZARO in her
18   official capacity as Chair of the Legislative
     Commission, DOES I through 100,
19
                         Defendants.
20

21         Defendants Stephen F. Sisolak, in his official capacity as Governor of the State of

22   Nevada; and Aaron D. Ford, in his official capacity as Attorney General of the State of

23   Nevada (collectively the “Executive Defendants”) hereby oppose Plaintiffs’ Motion for

24   Preliminary and Permanent Injunction and move to dismiss Plaintiffs’ Complaint. The

25   Executive Defendants also join the Legislative Defendants’ Motion to Suspend All Briefing

26   and to Stay All Proceedings (ECF No. 13), based on lack of service to the Legislative

27   Defendants and the ongoing Ninth Circuit appeal.

28



                                            Page 1 of 8
          Case 3:21-cv-00100-MMD-WGC Document 14 Filed 03/10/21 Page 2 of 8


1          Plaintiffs are lobbyists seeking a preliminary injunction to reopen the Legislative
2    Building during COVID-19. The Legislature is a separate branch of Nevada state
3    government, empowered by statute to decide whether and to whom to close the Legislative
4    Building. The Executive Branch, notwithstanding its efforts to address the COVID-19
5    pandemic, did not close the Legislative Building and does not have the statutory authority
6    to reopen it. Because the Executive Defendants lack the authority to redress Plaintiffs’
7    demand to reopen the Legislative Building, Plaintiffs lack standing to bring this motion
8    and complaint against the Executive Defendants.
9          On this basis, the motion should be denied as to the Executive Defendants and the
10   Executive Defendants should be dismissed from this case with prejudice. The Executive
11   Defendants join the Legislative Defendants’ motion to suspend briefing and to stay all
12   proceedings, which will allow the Legislative Defendants to be properly served and to
13   address the substantive issues of this case on their merits.
14         This Opposition, Countermotion, and Joinder is made and based on the following
15   Memorandum of Points and Authorities, the papers and pleadings on file herein, and any
16   argument that this Court should choose to entertain on either motion.
17         DATED this 10th day of March, 2021.
18                                          AARON D. FORD
                                            Attorney General
19
                                            By: /s/ Craig Newby
20                                             Craig Newby (Bar No. 8591)
                                               Deputy Solicitor General
21                                             Office of the Attorney General
                                               555 E. Washington Ave, Ste. 3900
22                                             Las Vegas, NV 89101
                                               (702) 486-3420 (phone)
23                                             (702) 486-3773 (fax)
                                               cnewby@ag.nv.gov
24
                                                Attorneys for Executive Defendants
25

26

27

28



                                             Page 2 of 8
          Case 3:21-cv-00100-MMD-WGC Document 14 Filed 03/10/21 Page 3 of 8


1                     MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    Introduction and Factual Background
3          Plaintiffs are Nevada lobbyists who disagree with the closure of the Legislative
4    Building1 during the current 81st Legislative Session. Compl. at 1-4. The “Emergency”
5    Motion2 for Preliminary Injunction seeks to end “the arbitrary and dilatory closure of the
6    State Capital,” “allow Plaintiffs and other members of the public [to] petition their State
7    officials in person,” and mandate “that the State Capital be open to the public and Plaintiffs
8    as required in Article 4 Section 15 of the Nevada Constitution.” Mot. at 33:12-19.
9          This opposition and countermotion to dismiss centers on the question of who closed
10   the Legislative Building. Nevada state government has three separate branches of
11   government. See NEV. CONST., art. 3, sec. 1. By naming the Governor and the Attorney
12   General as parties to this case, Plaintiffs ignore their own briefing as to who closed the
13   Legislative Building and as to who has the authority to reopen it:
14         The administration of the State Capital building and access thereto is the
           responsibility of the Legislative Counsel Bureau and/or the Legislative
15         Commission. Access to the State Capital and denial thereof is wholly the
           realm of Legislative Counsel Bureau and/or Legislative Commission, whether
16         it is with or without Emergency Orders and Directives.
17   Mot. at 14:6-10 (emphasis added).
18

19

20
           1 Plaintiffs juxtapose the “State Capital” (Carson City) and/or the “State Capital
     building” (where the Legislature used to meet) with the Legislative Building, which is
21   where the Nevada Legislature currently meets and where Appellants seek to lobby
     members of the Legislature. The Executive Defendants will refer to the Legislative
22   Building as the correct term for the building Plaintiffs seek to reopen.

23
           2 Plaintiffs’ emergency motion fails to comply with Local Rule 7-4(a). To undersigned
     counsel’s knowledge, neither of the Legislative Defendants has been served or notified of
24   the emergency motion by Plaintiffs’ counsel. See ECF No. 13. This Court subsequently
     ordered that the motion be addressed in the ordinary course. See ECF No. 8. Rather than
25   address the clear error, Plaintiffs instead chose to appeal the Court’s procedural
     management of its docket to the Ninth Circuit. See ECF No. 11. There, Plaintiffs did
26   provide emergency notice to the Executive Defendants in accordance with Ninth Circuit
     requirements, but not the Legislative Defendants. See Emergency Motion for Injunction
27   Pending Appeal (9th Cir. Mar. 3, 2021). On the basis of this lack of service and notification,
     the Executive Defendants join the Legislative Defendants’ motion to suspend briefing and
28   for stay, allowing for proper service and the substantive issues of this case to be addressed
     on the merits by the Legislative Defendants.


                                              Page 3 of 8
           Case 3:21-cv-00100-MMD-WGC Document 14 Filed 03/10/21 Page 4 of 8


1           Nevada Revised Statute 331.135(1)(a) plainly states that “the Legislature reserves
2    the supervision and control, both during and between legislative sessions, … of the entire
3    Legislative Building, including its chambers, offices and other rooms, and its furnishings
4    and equipment.” Nevada Revised Statute 218F.520(1) states that the “Administrative
5    Division [of the Legislative Counsel Bureau] shall preserve order and security on the
6    grounds surrounding the Legislative Building and within the Legislative Building.”
7           Under these circumstances, Plaintiffs are unlikely to succeed on the merits of their
8    claim against the Executive Defendants, warranting denial of the Emergency Motion as to
9    the Executive Defendants. Further, Plaintiffs’ complaint should be dismissed with
10   prejudice against the Executive Defendants for lack of standing.
11   II.    Legal Analysis
12          A.    Motion for Preliminary Injunction
13          A preliminary injunction is “an extraordinary remedy that may only be awarded
14   upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res.
15   Def. Council, Inc., 555 U.S. 7, 24 (2008). A court may grant such relief only upon the moving
16   party’s showing of (1) likelihood of success on the merits, (2) likelihood of irreparable harm
17   in the absence of preliminary relief, (3) the balance of equities weighs in petitioner's favor,
18   and (4) an injunction is in the public interest. Id. at 20. Where, as here, the party opposing
19   injunctive relief is a governmental entity, the balance of equities and public interest factors
20   merge. See Nken v. Holder, 556 U.S. 418, 435 (2009).
21          Here, Plaintiffs cannot establish a likelihood of success against the Executive
22   Defendants for claims tied to the closure of the Legislative Building, as neither the
23   Governor nor the Attorney General closed the Legislative Building, and neither has any
24   constitutional or statutory role regarding such a closure.
25          B.    Motion to Dismiss for Lack of Standing
26          Federal Rule of Civil Procedure 12(b)(1) allows the Executive Defendants to
27   challenge the lack of subject matter jurisdiction by motion. Article III standing limits this
28   Court's power to cases and controversies. See U.S. CONST., Art. III, § 2. Accordingly, “[t]he



                                              Page 4 of 8
          Case 3:21-cv-00100-MMD-WGC Document 14 Filed 03/10/21 Page 5 of 8


1    party invoking federal jurisdiction, [here Plaintiffs], bears the burden of establishing [the
2    constitutional minimum of standing].” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561, 112
3    S.Ct. 2130, 119 L.Ed.2d 351 (1992).
4          As set forth below, because Plaintiffs cannot trace the harm of the Legislative
5    Building being closed to the Executive Defendants, Plaintiffs lack standing to pursue this
6    case against the Executive Defendants and this case should be dismissed with prejudice
7    against them.
8          C.     Plaintiffs Lack Standing to Pursue this Case Against the Executive
                  Defendants
9

10         Under the circumstances of this case, Plaintiffs do not have Article III standing to
11   pursue these claims against the Executive Defendants. Specifically, “Article III of the
12   Constitution limits federal-court jurisdiction to ‘Cases’ and ‘Controversies.’” Massachusetts
13   v. EPA, 549 U.S. 497, 516, 127 S.Ct. 1438, 167 L.Ed.2d 248 (2007). “To satisfy Article
14   III's standing requirements, a plaintiff must show (1) it has suffered an ‘injury in fact’ that
15   is (a) concrete and particularized and (b) actual or imminent, not conjectural or
16   hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and
17   (3) it is likely, as opposed to merely speculative, that the injury will be redressed by a
18   favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC) Inc., 528 U.S.
19   167, 180-81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (quoting Lujan v. Defenders of Wildlife,
20   504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).
21         Here, Plaintiffs lack injury fairly traceable to the Executive Defendants. To survive
22   a motion to dismiss for lack of Article III standing, “plaintiffs must establish a ‘line of
23   causation’ between defendants' action and their alleged harm that is more than
24   ‘attenuated.’” Maya v. Centex Corp., 658 F.3d 1060, 1070 (9th Cir. 2011) (citing Allen v.
25   Wright, 468 U.S. 737, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other grounds
26   by Lexmark Intern., Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 S.Ct. 1377,
27   188 L.Ed.2d 392 (2014)). “In cases where a chain of causation ‘involves numerous third
28   parties’ whose ‘independent decisions’ collectively have a ‘significant effect’ on plaintiffs'



                                              Page 5 of 8
           Case 3:21-cv-00100-MMD-WGC Document 14 Filed 03/10/21 Page 6 of 8


1    injuries, the Supreme Court and [the Ninth Circuit Court of Appeals] have found the causal
2    chain too weak to support standing at the pleading stage.” Id. (citations omitted); see
3    also Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 103, 118 S.Ct. 1003, 140 L.Ed.2d
4    210 (1998) (explaining causation as “a fairly traceable connection between the plaintiff's
5    injury and the complained-of-conduct of the defendant”).
6           Here, Plaintiffs’ injury from the closure of the Legislative Building is not “fairly
7    traceable” to any action of the Executive Defendants. In fact, it is not traceable at all. As
8    conceded in the Motion and as shown by Nevada statute, neither the Governor nor the
9    Attorney General closed the Legislative Building. Mot. at 14:6-10. Unlike other cases
10   brought by Plaintiffs’ counsel, there is no emergency directive issued by the Governor
11   mandating that the Legislature close (or open) the Legislative Building.3 The Governor
12   understands the risks of COVID-19 spread in our community, resulting in difficult
13   decisions he has had to make. Here however, the difficult decisions for keeping the
14   Legislative Building open or closed lie with the Legislature, not him.
15   ///
16   ///
17   ///
18

19

20

21

22

23

24

25          3 Plaintiffs’ counsel has filed a minimum of four other cases challenging the
26   Governor’s actions addressing COVID-19 that have been filed with this Court. See Orion
     Star Events et al. v. Sisolak et al., Case No. 2:20-cv-00827-APG-NJK (closed Aug. 20, 2020);
27   Reno Academy of Combat LLC et al. v. Sisolak et al., Case No. 3:20-cv-00305-MMD-WGC
     (closed Sept. 2, 2020); Hetly et al. v. Sisolak, et al., Case No. 2:21-cv-00052-RFB-EJY (closed
28   Feb. 24, 2021); Calvary Chapel Lone Mountain v. Sisolak et al., Case No. 2:20-cv-00907-
     RFB-VCF (case ongoing following remand from Ninth Circuit).


                                              Page 6 of 8
            Case 3:21-cv-00100-MMD-WGC Document 14 Filed 03/10/21 Page 7 of 8


1    III.    Conclusion
2            Accordingly, this Court should deny Plaintiffs’ emergency motion for preliminary
3    injunction as to the Executive Defendants and dismiss the Executive Defendants from this
4    case for a lack of standing, based on the lack of “fairly traceable” injury.
5            DATED this 10th day of March, 2021.
6                                             AARON D. FORD
                                              Attorney General
7
                                              By: /s/ Craig A. Newby
8                                                Craig A. Newby (Bar No. 8591)
                                                 Deputy Solicitor General
9                                                Office of the Attorney General
                                                 555 E. Washington Ave, Ste. 3900
10                                               Las Vegas, NV 89101
                                                 (702) 486-3420 (phone)
11                                               (702) 486-3773 (fax)
                                                 cnewby@ag.nv.gov
12
                                                 Attorneys for Executive Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              Page 7 of 8
         Case 3:21-cv-00100-MMD-WGC Document 14 Filed 03/10/21 Page 8 of 8


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on this 10th day of March, 2021, I electronically filed the foregoing document,
4    EXECUTIVE        DEFENDANTS’           OPPOSITION         TO     PRELIMINARY           AND
5    PERMANENT INJUNCTION AND DECLARATORY RELIEF, COUNTERMOTION
6    TO DISMISS, AND JOINDER TO THE LEGISLATURE’S PENDING MOTION with
7    the Clerk of the Court by using the CM/ECF system.
8          Participants in the case who are registered CM/ECF users will be served by the
9    CM/ECF system.
10
                                                   /s/ R. Carreau
11                                                 R. Carreau, an employee of the
                                                   Office of the Nevada Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 8 of 8
